Citation Nr: 1448818	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.

4.  Entitlement to an initial compensable disability evaluation for bilateral metamorphopsia.

5.  Entitlement to an initial compensable disability evaluation for headaches.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for radiculopathy of the right upper extremity.

8.  Entitlement to service connection for radiculopathy of the right lower extremity.

9.  Entitlement to service connection for onychomycosis with onychoptosis (claimed as foot fungus).

10.  Entitlement to service connection for tonsil hypertrophy, claimed as scarred tonsils.  

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to July 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing, and a transcript of this hearing is of record.  

All of the issues on appeal except for the issue of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to his active military service by a VA psychologist.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2013). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010.  Id.

In this case, the Veteran has reported that during a deployment in Iraq, he was thrown from a military vehicle and dragged, injuring his back and neck.  He also reported that while in Iraq, he experienced attacks from small arms and mortars both at the base he was stationed at and while in transit.  He has described nightmares, recurrent intrusive recollections, sleep disturbances, anxiety, mood-swings, anger, and irritability.  The Board notes that these reported stressors are consistent with the place, type, and circumstances of the Veteran's service.  

VA outpatient treatment records show an Axis I diagnosis of PTSD by a VA psychologist, Dr. V.L., related to the Veteran's reported in-service stressors.  At an evaluation by a licensed clinical social worker in October 2010, the Veteran was screened using the PTSD Checklist-Civilian Version, The Beck Depression Inventory 2nd edition, the PTSD portion of the SCID, and a semi-structured clinical interview designed for the Lake City PTSD program.  His symptoms were found to be consistent with PTSD and the examiner detailed the Veteran's symptoms as they relate to the DSM-IV criteria.  

The Board acknowledges that a February 2011 VA examiner concluded that the Veteran did not meet the full DSM-IV criteria for PTSD and reported that the results of psychological testing suggested exaggeration of symptoms.  However, as discussed above, other VA treatment providers, including a VA clinical psychologist, have found that the Veteran meets the criteria for PTSD and that the results of psychological testing are consistent with a diagnosis of PTSD.  Furthermore, it is unclear to what extent some of the alleged inconsistencies in the Veteran's reported symptoms noted by the February 2011 examiner simply reflect normal periods of remission and exacerbation of the Veteran's acquired psychiatric disability over time.  

Having carefully reviewed all of the evidence, the Board finds that it is at least in equipoise concerning the issue of whether the Veteran currently has PTSD related to his military service.  Accordingly, the benefit of the doubt is afforded to the Veteran and entitlement to service connection for PTSD is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran is seeking increased disability ratings for his service connected disabilities, as well as entitlement to service connection for sleep apnea, radiculopathy of the right upper and lower extremities, a fungal infection affecting his toenails, and a respiratory disability which the Veteran has characterized as scarred tonsils.  

VA outpatient treatment records more current than 2011 have not been associated with the Veteran's claims folder, although the Veteran has reported receiving treatment more recently.  Additionally, at his April 2014 hearing, the Veteran reported that he has received treatment from a private physician, Dr. B.G. during the period on appeal.  As these VA and private medical records are potentially relevant to both the Veteran's increased rating and service connection claims, on remand, the RO should attempt to obtain them.  

Regarding the Veteran's increased rating claims, the Board notes that the Veteran was last afforded VA examinations of his service connected disabilities in 2009, approximately five years ago.  The Veteran testified that his conditions have since worsened.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

On remand, the Veteran should be scheduled for new VA examinations of his degenerative disc disease of the lumbar and cervical spine, erectile dysfunction, metamorphopsia, and headaches.  As the Veteran is seeking entitlement to service connection for radiculopathy of the right upper and lower extremities, the physician examining the Veteran's spine is asked to identify whether the Veteran currently suffers from radiculopathy secondary to his service connected degenerative disc disease of the cervical and lumbar spine.  

The Veteran should also be scheduled for VA examinations of his toenail fungus/onychomycosis and a respiratory disability, claimed as scarred tonsils, to determine the etiology of these claimed conditions.  Regarding the onychomycosis, the examiner is asked to opine whether it is at least as likely as not that the Veteran's current fungal infection had onset in service or was caused by or related to the Veteran's active military service.  Specifically, the examiner should address the Veteran's sworn testimony describing problems with his toenails during his active military service, as well as the relationship (if any) between treatment for toenails falling off noted in the Veteran's service treatment records and his current disability.  Regarding the Veteran's claimed respiratory disability, the Board notes that the November 2011 VA examination found hypertrophy of the Veteran's tonsils, that is, abnormally enlarged tonsils, but did not address whether this condition at least as likely as not had onset in service or is caused by or related to the Veteran's treatment in service for tonsillitis, pharyngitis, and recurrent upper respiratory infections.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Attempt to obtain private medical records from Dr. B. G..

3. Once this is done, the RO should schedule the Veteran for new VA examinations of his service connected degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, erectile dysfunction, metamorphopsia, and tension headaches.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination of his onychomycosis/toenail infection.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO should also schedule the Veteran for a VA examination of a possible respiratory disability, to include tonsil hypertrophy.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


